t c memo united_states tax_court estate of melvine b atkinson deceased christopher j macquarrie personal representative petitioner v commissioner of internal revenue respondent docket no 2865-05l filed date a petition was filed on behalf of the estate for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held r’s determination to proceed with collection is sustained mitchell i horowitz for petitioner stephen r takeuchi for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent abused his discretion in sustaining the proposed levy action for the estate of melvine b atkinson’s the estate federal estate_tax liabilities findings_of_fact some of the facts have been stipulated and are so found 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended 2in the stipulation of facts the estate and respondent both reserved relevancy objections to attached exhibits fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines the relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevancy of some exhibits is certainly limited the court finds that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of the case the estate also reserved objections based on fed r evid alleging that exhibits failed to include communications between the respondent’s counsel and the petitioner’s prior counsel who represented the petitioner in protracted tax_court litigation including two appeals thereof the court overrules the estate’s objection as the evidence the estate seeks admitted is not relevant to the instant case the estate also reserved objections based on fed r evid to the introduction of the petitioner’s personal affairs continued the stipulations of the parties with accompanying exhibits are incorporated herein by this reference melvine b atkinson decedent was a resident of miami beach florida when she died testate on date christopher j macquarrie mr macquarrie was appointed executor of decedent’s estate mr macquarrie was already serving as the trustee of decedent’s trusts the melvine b atkinson irrevocable_trust and the melvine b atkinson charitable_remainder_annuity_trust collectively the trusts at the time the petition was filed on behalf of the estate mr macquarrie resided in ocala florida continued because its probative value is substantially outweighed by the danger of unfair prejudice and confusion of the issues the court concludes that the documents in question do not create an undue risk of prejudice or confusion of the issues and are admissible respondent also reserved objections to certain exhibits based on the ground that these documents were not submitted to the revenue_officer or settlement officer and therefore are not part of the administrative record the court noted respondent’s objection but reserved its ruling e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because where as here the appeals officer was open to receive the evidence at or before the hearing and was not ignoring proffered evidence it is not relevant to the question of whether the appeals officer abused her discretion 125_tc_301 affd 469_f3d_27 1st cir the estate had ample opportunities to present evidence to respondent’s revenue and appeals officers accordingly the court sustains respondent’s objection 3on date decedent created the trusts and executed her last will and testament an estate_tax_return was filed for decedent on date thereafter respondent audited the estate and determined a deficiency in response the estate timely petitioned this court the court found that the estate was liable for a reduced deficiency see 115_tc_26 affd 309_f3d_1290 11th cir on date a deficiency of dollar_figure plus interest was assessed against the estate respondent issued to the estate a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date with respect to the estate’s unpaid estate_tax the estate did not respond respondent then issued to mr macquarrie a summons for appearance on date at respondent’s ocala florida office additionally the summons required mr macquarrie to bring to his summons appearance the following documents relating to the period of date to date a listing of all assets of the estate copies of statements of all bank accounts stock accounts or other asset accounts owned or controlled by the estate copies of all canceled checks for any bank accounts owned or controlled by the estate and a listing of all distributions made from the assets of the estate by source date amount and payee mr macquarrie designated his attorney robert s williams mr williams as his attorney-in-fact on date by executing and delivering to respondent an internal_revenue_service irs form_2848 power_of_attorney and declaration of representative mr williams began correspondence with amelia clark ms clark the revenue_officer appointed to handle the estate’s unpaid tax_liabilities on date the day before mr macquarrie was to appear in response to the summons mr williams spoke with ms clark and requested that the summons appearance date be rescheduled to date on date mr macquarrie and mr williams met with ms clark and her manager richard bartholomew at the irs office in ocala florida to discuss the following the filing_status of the estate’s tax returns the current_assets and liabilities of the estate the administrative expenses of the estate charitable distributions of approximately dollar_figure to the mayo clinic from the estate and some personal affairs of mr macquarrie during the meeting ms clark prepared a financial statement for the estate based on the information provided by mr macquarrie and mr williams but mr macquarrie acting on advice from mr williams declined to sign the statement at the end of the meeting ms clark informed mr macqaurrie and mr williams that the estate’s delinquent tax returns were to be filed within days and that mr macquarrie needed to submit a signed financial statement for the estate on date ms clark spoke with mr williams and requested the following charles schwab account information from date through date for the trusts information about the class action lawsuits in which the estate was a class member information about the estate’s real_estate an original signed copy of the estate’s financial statements including those of the trusts a copy of the estate’s court pleadings regarding fees and mr macquarrie’s presence at the next meeting shortly after ms clark’s and mr williams’ telephone conversation the estate received by mail a notice_of_intent_to_levy and your right to a hearing which had been issued by respondent on date in response the estate timely submitted a form request for a collection_due_process_hearing on date in an attachment to form mr williams described the estate’s disagreement with the levy in pertinent part as follows the collection action in this case is premature and the internal_revenue_service should grant an extension of time to pay the outstanding estate_taxes the assets remaining in the estate consist of cash and security class action lawsuits of unknown value the cash remaining in the estate is needed for administrative expenses to deal with the outstanding tax_liability and the class action lawsuits the class action lawsuits have no value that can be determined at this time but have significant potential however the expenses of levying them could 4the estate was a class member in the citigroup sun micro systems tyco and worldcom class action lawsuits exceed the actual value of such assets as a result the estate’s assets cannot be rightfully levied by the government as a result of the revenue officer’s failure to suggest a course for working this matter out the taxpayer has not had the opportunity to seek possible collection alternatives such alternatives would include a partial payment immediately with some cash being used to pursue the class action claims hopefully the class action cases will then bring sufficient sums to cover the outstanding estate_taxes or the estate could pursue an offer_in_compromise based on doubt as to the estate’s ability to pay the tax_liability or the taxpayer could pursue some other alternative based upon the good_faith suggestions of the government in any event a levy is not an appropriate action to take under the circumstances on date the estate submitted a form 433-b collection information statement for businesses which indicated that the estate had dollar_figure in investments and dollar_figure in cash by letter dated date to mr williams a face- to-face appeals_conference was initially scheduled for date at the appeals_office in tampa florida on date mr williams spoke with james feist mr feist the appeals officer assigned to the estate’s case and they agreed to postpone the scheduled hearing for to weeks to allow the estate additional time to prepare the delinquent tax returns the face-to-face hearing was rescheduled for date mr williams called mr feist the morning of the rescheduled hearing to request another postponement mr williams explained that he had changed law firms and was experiencing difficulty in obtaining client files from his previous firm that were needed to complete the estate’s tax returns mr feist declined mr william’s request for another extension and told mr williams that the hearing would be held that day either in-person or telephonically a telephonic collection hearing was held on date between mr feist and mr williams during the hearing mr feist declined to discuss collection alternatives explaining to mr williams that the estate was precluded from collection alternatives due to its delinquent tax returns and informed mr williams that he would issue a notice_of_determination sustaining the levy mr feist provided mr williams with the following suggestions forward the delinquent returns and old brokerage statements to ms clark estimate the remaining administrative costs needed to close the estate including the collection activity and pay to respondent the money the estate receives from the mayo clinic 5mr williams changed law firms from akerman senterfitt to straley robin williams both of which were located in tampa florida mr williams was experiencing difficulty in obtaining files because of an alleged dispute between the estate and akerman senterfitt over allegedly unpaid fees related to the estate’s litigation in the tax_court and the court_of_appeals for the eleventh circuit 6the estate was to request the return of approximately dollar_figure in charitable distributions to the mayo clinic the notice_of_determination in this case was issued on date the notice_of_determination reflected that the unpaid estate_tax liability was dollar_figure as calculated through date an attachment to the notice_of_determination stated in relevant part the four basic collection alternatives to avoid enforced collection action are full payment installment_agreement offer_in_compromise or closing the account as currently not collectible based on financial hardship outside of full payment procedures for the other collection alternatives require that the entity file any outstanding tax returns and that the entity submit a full financial statement and verification information for analysis neither of these two requirements has been fulfilled by the estate at the point the notice_of_intent_to_levy was mailed the value of the estate had dwindled from a reported dollar_figure million in date to dollar_figure as reported on the form 433-b financial statement signed by mr macquarrie on date no payments of any amount have been remitted toward the assessments of date without full financial disclosure and full compliance with outstanding returns no collection alternative is available outside of full payment the class action lawsuits have not been initiated by the estate therefore there should be no administrative expenses necessary to monitor them the only known administrative expenses accruing at this time are for return preparation and collection appeals representation the enforcement action taken by the collection_division in issuing the notice was appropriate and reasonable under the circumstances and all legal and procedural requirements were met the estate has failed to file returns failed to provide full financial disclosure failed to make significant voluntary payments on the amount due and failed to submit a viable collection alternative as a result it has failed to show that the issuance of the notice is overly intrusive or that a better collection alternative is available therefore the issuance of the notice balances the efficient collection of the taxes with a concern that the collection action be no more intrusive than necessary a timely petition was filed with this court on date a hearing was held on date where pending motions were disposed of and the trial was started with the filing of the stipulation of facts the parties indicated that the only witness would be mr williams unless there was a rebuttal witness called the estate asked to delay mr williams’ testimony for up to days so that another attorney could be employed to conduct mr williams’ examination the request was granted and the trial was adjourned until date subsequently on date the trial was continued so 7in the stipulation of facts the estate reserved evidentiary objections to the contact sheets based on fed r evid which provides in pertinent part evidence of a person’s character or trait of character is not admissible for the purpose of proving action in conformity therewith on a particular occasion the estate’s reliance on fed r evid is misplaced as respondent is not attempting to prove any act on the part of mr macquarrie and mr macquarrie was not called as a witness at trial the court concludes that the contact sheets are admissible that mr williams could provide testimony regarding his contact with respondent’s revenue and appeals officers at trial mr williams’ uncontested testimony established that at the time the estate received the notice_of_intent_to_levy the estate and respondent were still communicating exchanging documents and information and working to arrange for the payment of the estate_taxes specifically mr williams stated that during his conversation with ms clark on date she did not inform him that the notice_of_intent_to_levy had been issued and instead requested information and documents which caused him to believe that they were still cooperating opinion i collection action a general rules pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property the secretary is obliged to provide the taxpayer with days’ advance notice_of_levy and to include in the notice information regarding the administrative appeals available to the taxpayer sec_6331 sec_6330 elaborates on sec_6331 and provides that upon a 8the court granted mr williams’ oral motion to withdraw as counsel on date mitchell i horowitz replaced mr williams as the estate’s counsel timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 and b at the collection hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may not contest the validity of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 in rendering a determination the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met also the appeals officer must consider and weigh relevant issues relating to the unpaid tax or proposed levy and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the taxpayer is entitled to appeal the determination of the appeals_office if made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding the proposed levy action for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite b review for abuse_of_discretion the estate_tax liability was previously litigated and determined by this court that decision was affirmed by the court_of_appeals for the eleventh circuit see 115_tc_26 affd 309_f3d_1290 11th cir accordingly the estate’s underlying tax_liability is not properly at issue and the administrative record will be reviewed for an abuse_of_discretion an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the estate argues that respondent abused his discretion for the following reasons the estate’s administrative expenses were not considered adequately by respondent ms clark had 9determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 insufficient information to make any collection determination mr feist issued the notice_of_determination after being assigned the case for only months which was a grossly inadequate period of time given the complexities of the case and mr feist insisted on proceeding with the final hearing even though mr williams had not yet recovered his files the estate alleges that respondent failed to consider adequately the administrative expenses of the estate however the notice_of_determination indicates that mr feist considered all of the administrative expenses that the estate raised the appeals officer determined that expenses relating to the class action lawsuits were not appropriate expenses of the estate because the estate did not initiate the litigation and did not need to incur those expenses the notice_of_determination also indicates that mr feist considered the administrative expenses of the estate related to preparing the estate’s tax returns and pursuing the collection hearing thus the record reflects that appropriate consideration was given to the administrative expenses raised by the estate accordingly the court concludes that respondent did not abuse his discretion in this regard the estate contends that respondent abused his discretion because ms clark lacked sufficient information to make a collection determination and mr feist held the collection hearing before mr williams retrieved his files an appeals officer does not abuse her discretion when she fails to take into account information that she requested and that was not provided in a reasonable_time 125_tc_301 affd 469_f3d_27 1st cir ms clark initially requested at mr macquarrie’s date summons appearance that the estate file the estate’s delinquent tax returns within days after the days had lapsed and the estate failed to comply ms clark issued the above-mentioned notice_of_intent_to_levy and your right to a hearing on date almost months later on date and only days before the estate’s previously scheduled collection hearing the estate requested a delay in the hearing date to afford the estate additional time to prepare the returns mr feist obliged and rescheduled the collection hearing for date on the morning of the rescheduled hearing the estate once again asked for additional time to prepare the returns mr feist declined the estate’s request in total from the time ms clark initially requested the estate’s delinquent tax returns the estate had approximately months to prepare and file the returns and failed to do so in roman v commissioner tcmemo_2004_20 this court stated no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record nor are petitioner’s contentions regarding lack of warning well taken where the record in this case is replete with explicit deadlines that respondent generously extended for petitioner’s benefit the court concludes that respondent did not abuse his discretion by failing to take into account information respondent requested of the estate and that the estate failed to produce and proceeding with the collection hearing despite the estate’s lack of files see morlino v commissioner tcmemo_2005_203 roman v commissioner supra the estate also alleges that mr feist spent a grossly inadequate period of time considering the case the regulations promulgated under sec_6330 provide that there is no period of time within which the appeals_office must conduct a collection hearing or issue a notice_of_determination the regulations provide in pertinent part that while there is no set time deadline to conduct the appeals hearing appeals will however attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs t here is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy clawson v commissioner tcmemo_2004_106 see murphy v commissioner supra pincite manjourides v commissioner tcmemo_2005_242 morlino v commissioner supra in clawson v commissioner supra the notice_of_determination was issued less than months after the taxpayers requested a collection hearing and only days after the telephonic collection hearing was conducted in manjourides v commissioner supra less than weeks passed between the telephonic collection hearing and the issuance of the notice_of_determination in the instant case the notice_of_determination was issued more than months after the estate requested a collection hearing the record reflects that mr feist had the estate’s case under consideration starting sometime between september and date the telephonic collection hearing was held on date and the notice_of_determination was issued approximately weeks later on date in total mr feist had the estate’s case under consideration for at least months and as many a sec_4 months while mr feist may have been predisposed to an expeditious conclusion of the estate’s case the court sees nothing wrong with that given the facts of the instant case see morlino v commissioner supra suffice it to note that the determined deficiency to be collected was dollar_figure plus interest and that as of date the total amount due was dollar_figure due to questionable investments and other factors including legal fees contesting this very tax_deficiency the estate had already shrunk from over dollar_figure million to dollar_figure10 by date ignoring speculative class action assets respondent did not abuse his discretion by expeditiously deciding the estate’s case if in fact to months is expeditious ii conclusion the court concludes that respondent’s determination to proceed with collection by levy of the estate_taxes was not an abuse_of_discretion and respondent may proceed with collection the court has considered all of the estate’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing for respondent decision will be entered 10this amount consists of dollar_figure in investments and dollar_figure in cash
